DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

REASONS FOR ALLOWANCE

The following is an examiner's statement of reasons for allowance: 
The primary reason for allowance claim 1 is that the prior art of record does not teach a sheet conveying device having  a sheet contacting body that contacts a sheet being conveyed in a sheet conveying direction, a sliding body that slides on a surface of the sheet contacting body to remove scratches from the sheet contacting body, and that a lateral relative position shifting body that shifts a passing position of the sheet being conveyed in a width direction toward the sheet contacting body, the lateral relative position shifting body shifts the passing position of sheets conveyed by a shifting distance, each time a number of sheets is conveyed, based on a setting that varies according to information indicating characteristics of the number of sheets, and the number of sheets, before shifting the passing position of the sheet in the width direction, is changed based on a sheet type, a basis weight and a size in the width direction as argued by applicant (Remarks, page 9, second paragraph).  
The primary reason for allowance claim 11 is that the prior art of record does not teach an apparatus having a controller configured to receive information indicating characteristics of a 
 Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony Nguyen whose telephone number is (571) 272-2169.  The examiner can normally be reached on Mon-Fri. 8:30-6:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M. Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Anthony H Nguyen/
Primary Examiner, Art Unit 2853